Citation Nr: 9926962	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  94-39 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to additional special monthly compensation 
based on the need for regular aid and attendance. 

2.  Entitlement to additional special monthly compensation to 
a veteran based on his spouse's need for regular aid and 
attendance.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, his nephew, P.G, and J.D.S.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1953.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the North Little, Rock, Arkansas, Regional Office, 
(hereinafter RO).  The pertinent procedural history, to 
include the involvement of the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter Court) and the VA Office of 
General Counsel with regard to the issue of entitlement to 
additional special monthly compensation based on the need for 
regular aid and attendance, was recorded in the October 1997 
and September 1998 Board remands.  There has been sufficient 
development conducted by the RO subsequent to the most recent 
Board remand to equitably adjudicate the claims on appeal.   

As a substantive appeal has not been filed with the respect 
to the claims for increased ratings for arthritis of the left 
knee, left shoulder and left wrist denied by the RO in April 
1999 and addressed in the May 1999 statement of the case, 
these issues are not currently properly before the Board for 
appellate review.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 et. seq. (1998).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The current service connected disability ratings are as 
follows.  Arthritis with loss of use of the right upper 
extremity and the right lower extremity, 100 percent; 
arthritis of the lumbar spine, 40 percent; arthritis of the 
cervical spine, 30 percent; arthritis of the left knee, 30 
percent; post-traumatic stress disorder, 30 percent; 
arthritis of the left wrist, 10 percent, arthritis of the 
left shoulder, 10 percent, and arthritis of the left hip, 10 
percent. 

3.  The veteran is in receipt of special monthly compensation 
(hereinafter SMC) for the loss of use of one hand and one 
foot under the provisions of 38 U.S.C.A. § 1114(l) (West 1991 
& Supp. 1998) and 38 C.F.R. § 3.350(b) (1998). 

4.  Entitlement to SMC under 38 U.S.C.A. § 1114(p) and 
38 C.F.R. § 3.350(f)(3) at the intermediate rate between 
subsection (l) and (m) due to the loss of use of the right 
upper and lower extremities with additional service connected 
disabilities independently ratable at 50 percent or more is 
also in effect.  

5.  Ankylosis of the left knee or hip is not demonstrated, 
nor is complete ankylosis of two major joints of a left 
extremity; the left lower extremity is not shown to be 
shortened 3 1/2 inches or more due to a service connected 
disability.  

6.  Complete paralysis of the external popliteal nerve due to 
a service-connected disability causing foot drop on the left 
is not shown.

7.  It has not been shown that due to a service connected 
disability, or due to a nonservice connected disability that 
the veteran has the anatomical loss or loss of use of a left 
hand or foot, nor is functioning of the left hand or foot 
shown to be so limited due to a service connected disability 
that the veteran would be equally well-served by an 
amputation at the appropriate location with use of a suitable 
prosthetic appliance.

8.  The veteran is not shown to be unable to perform 
functions of self-care or protect himself from dangers 
incident to his daily environment by reason of service-
connected disability without consideration of the disability 
in his right upper or right lower extremity.   

9.  The disabilities of the veteran's spouse do not render 
her so helpless as to be unable to care for her daily 
personal needs without assistance from others, nor do they 
render her unable to protect herself from the hazards and 
dangers incident to her daily environment.


CONCLUSIONS OF LAW

1.  The criteria for additional SMC based on the need for aid 
and attendance are not met.  38 U.S.C.A. § 1114 
(l),(o),(r)(1), 1160, 5107 (West 1991); 38 C.F.R. §§ 3.350, 
3.352(a), 4.63 (1998). 

2.  The criteria for an award of SMC based on the need of the 
veteran's spouse for regular aid and attendance are not met.  
38 U.S.C.A. §§ 1110, 1114, 1115, 1131, 1502, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.351, 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  Moreover, the due 
process concerns with regard to providing the veteran 
adequate notice of the legal criteria applicable to his claim 
for additional SMC have been fulfilled, as the veteran was 
notified of these provisions in the April 1999 supplemental 
statement of the case.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Additional SMC Based on the Veteran's Need for Aid and 
Attendance. 

Turning to a summary of the pertinent clinical and 
adjudicative history, service connection has been granted for 
multi-joint arthritis, effective originally since the mid 
1980s.  The veteran suffers from numerous non-service 
connected disabilities, to include right-sided hemiparesis 
sustained in a stroke incurred in the summer of 1991.  
Additional non-service connected disabilities which 
significantly impair the veteran's health include insulin 
dependent diabetes mellitus, organic heart disease, 
hypertension, atherosclerotic heart disease, and anemia.   

The current service connected disability ratings as assigned 
by the RO are as follows:  Arthritis with loss of use of the 
right upper extremity and the right lower extremity, 100 
percent; arthritis of the lumbar spine, 40 percent; arthritis 
of the cervical spine, 30 percent; arthritis of the left 
knee, 30 percent; post-traumatic stress disorder, 30 percent; 
arthritis of the left wrist, 10 percent, arthritis of the 
left shoulder, 10 percent, and arthritis of the left hip, 10 
percent.  The veteran is also in receipt of SMC for the loss 
of use of one hand and one foot under the provisions of 
38 U.S.C.A. § 1114(l) (West 1991 & Supp. 1998) and 
38 C.F.R. § 3.350(b) (1998).  Entitlement to SMC under 
38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at the 
intermediate rate between subsection (l) and (m) due to the 
loss of sue of the right upper and lower extremities with 
additional service connected disabilities independently 
ratable at 50 percent or more is also in effect.  

As noted by the RO in the June 1998 supplemental statement of 
the case, because the veteran is in receipt of SMC for the 
loss of use of one hand and one foot under the provisions of 
38 U.S.C.A. § 1114(l) (West 1991 & Supp. 1998) and 
38 C.F.R. § 3.350(b) (1998) (hereinafter "l" rate), the 
disability resulting from the loss of use of the veteran's 
right hand and foot must be excluded from the determination 
of whether the criteria for additional aid and attendance are 
met.  More specifically, special monthly compensation 
benefits based on the need for regular aid and attendance may 
only be provided under the facts of this case if the criteria 
for a higher level of disability specified at 38 U.S.C.A. 
§ 1114(o),(r)(1) and 38 C.F.R.§§ 3.350(h) are met.  The award 
of this benefit, in practical terms, means essentially that 
the veteran has two (2) sets of separate disabilities, each 
when viewed separately, would warrant the conclusion that he 
needs regular aid and attendance.  

According to statute and regulation, SMC at the "l" rate 
may be paid if the veteran, as a result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  Id. (Emphasis added.)  Thus, by 
virtue of his service-connected loss of use of 1 hand and 1 
foot, the veteran is in receipt of the "l" or regular aid 
and attendance rate.  He is entitled to that rate only once.  
To use his same disabilities to assign the rate twice would 
be impermissible.  See 38 C.F.R. §§ 3.350(e),(h), 4.14.  
Thus, the only benefits which may be provided based on the 
veteran's need for the regular aid and attendance of another 
person are what is commonly referred to as "aid and 
attendance twice" under 38 U.S.C.A. §§ 1114(o) and (r)(1).

Special monthly compensation can be assigned at the rate 
provided by 38 U.S.C.A. § 1114(o) if the veteran, as the 
result of service-connected disability, has suffered 
disability under conditions which would entitle such veteran 
to two or more of the rates provided in one or more 
subsections (l) through (n) , no condition being considered 
twice in the determination, or if the veteran has suffered 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 60 percent or 
more disabling and the veteran has also suffered service-
connected total blindness with 5/200 visual acuity or less, 
or if the veteran has suffered service-connected total 
deafness in one ear or bilateral deafness (and the hearing 
impairment in either one or both ears is service connected) 
rated at 40 percent or more disabling and the veteran has 
also suffered service-connected blindness having only light 
perception or less, or if the veteran has suffered the 
anatomical loss of both arms so near the shoulder as to 
prevent the use of prosthetic appliances.  Paraplegia with 
loss of anal and bladder sphincter control will also entitle 
to the maximum rate.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 
3.350(e).

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) who is in need of regular aid and attendance or a 
higher level of care is entitled to an additional allowance 
during periods he or she is not hospitalized at United States 
Government expense.  A veteran receiving compensation at the 
intermediate rate between 38 U.S.C.A. § 1114 (n) and (o) plus 
special monthly compensation under 38 U.S.C.A. § 1114(k) who 
establishes a factual need for regular aid and attendance or 
a higher level of care, is also entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  38 U.S.C.A. § 1114(r) 
(West 1991); 38 C.F.R. § 3.350(h) (1998).

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

Also for consideration are the paired extremity provisions of 
38 U.S.C.A. § 1160.  In pertinent part, where a veteran has 
the service connected loss of use of one foot or one hand, 
and has the nonservice connected loss of use of the paired or 
other hand or foot, the bilateral loss, where not do to 
misconduct, will be treated as if both disorders are service 
connected.  Id.  As is set forth in greater detail below, 
these provisions do not warrant award of a higher level of 
SMC as the loss of use of the left foot or left hand is not 
shown.

With the above legal criteria in mind, the pertinent facts 
will be briefly summarized.  As entitlement to the benefits 
sought requires the veteran to require the aid and attendance 
of another person due to disability other than that 
associated with loss of use of the right hand and foot, the 
disability in the left side of the body will be the focus of 
this discussion.  At the most recent VA orthopedic 
examination conducted in March 1998, it was noted that the 
veteran was capable of weak ineffectual movement in the left 
upper and left lower extremity.  No movement was possible in 
the right upper or lower extremity.  The left shoulder was 
abducted and required forward flexion, from which position 
the veteran could reach to 165 degrees in the overhead 
position.  External rotation of the left shoulder was to 45 
degrees and internal rotation was to 40 degrees.  

Flexion of the left elbow was to 90 degrees but extension was 
limited to 45 degrees due to a flexion contracture.  The left 
wrist was fixed in the position of -10 degrees of extension 
or a 10 degree flexion contracture.  From that position, the 
veteran was able to flex the left wrist 15 more degrees.  
Pronation of the left forearm was to 70 degrees and 
supination was to 60 degrees.  The veteran was shown to be 
able to  pinch, hook and grasp with his left hand.  The 
fingers were aligned without fusiform deformity of the 
interphalangeal articulations, but there was a palpable and 
visible deformity of the left wrist. 

Flexion of the left hip was to 90 degrees and extension was 
to 0 degrees.  Internal rotation of the left hip was to 20 
degrees and external rotation of the left hip was to 10 
degrees.  Abduction of the left hip was to 30 degrees and 
adduction of the left hip was to 45 degrees.  There was a 10 
degree flexion contracture in the left knee and he was able 
to flex the left knee to 110 degrees.  The left ankle showed 
no dorsiflexion, inversion, or eversion and 30 degrees of 
flexion.   

A neurological examination conducted in April 1998 
demonstrated normal strength and muscle tone in the left side 
of the body with intact sensation to touch.  Biceps, triceps, 
and patellar tendon jerks were "2+" on the left.  The left 
Achilles tendon jerk was absent, and the plantar response was 
"flexor" on the left.  Additional pertinent evidence is 
contained in a report from a March 1998 VA "housebound/aid 
and attendance" examination, which  indicated that the 
veteran's grip in his left hand was "fair" and that the 
functioning of the left side of the body was "weak."  

After reviewing the evidence of record summarized above, as 
well as the testimony presented at the November 1993 and 
December 1997 hearings that the veteran's disabilities are so 
severe that he is dependent on his wife, son and others for 
his care, the Board concludes that the record indicates that 
the veteran is significantly disabled and requires the aid 
and assistance of another person.  However, the pertinent 
evidence further shows that the veteran requires the aid and 
assistance of another for the activities of daily living 
primarily due to the loss of use of his right upper and lower 
extremities.  As the veteran is already receiving SMC for 
this disability under 38 U.S.C.A. § 1114(l), it cannot be the 
basis for a higher rate of SMC under 38 U.S.C.A. § 1114(o).  
The medical evidence does not show that the criteria for an 
additional "l" benefit are met, or that the service-
connected disability other than the right hand or foot, 
either individually or in combination, necessitates the 
regular aid and assistance of another person.  Further, based 
on the aforementioned examination findings, neither the loss 
of use of the left hand nor the left foot is shown.

As support for the above determination, attention is directed 
to the reports from the most recent VA examinations conducted 
in 1998, none of which reflect "loss of use" of the left 
hand or foot as that term is defined by 38 C.F.R. § 4.63, or 
any of the examples discussed at 38 C.F.R. § 3.350(a)(2).  In 
this regard, while a flexion contracture was demonstrated in 
the left wrist at the March 1998 VA orthopedic examination 
and testimony was presented at the December 1997 hearing that 
the veteran has difficult eating or grasping objects with 
this left hand, he was shown to be able to flex the wrist, 
pronate and supinate the forearm, and pinch, hook and grasp 
with his left hand at the time of the March 1998 VA 
examination.  As for the left lower extremity, while there 
was a flexion contracture in the left knee, the veteran was 
able to flex the knee to 110 degrees and flex the left ankle 
to 30 degrees.  A substantial range of motion was also 
demonstrated in the left hip. Moreover, the neurological 
examination conducted in April 1998 indicated strength and 
sensation was intact in the left side of the veteran's body.  
Finally, the Board notes that while the veteran likely needs 
assistance in attending to the wants of nature, the medical 
evidence does not show loss of bowel and bladder sphincter 
control, deafness, or blindness due to service connected 
disability.  Thus, as there is no basis to award the veteran 
additional SMC benefits for any service-connected disability 
other than that involving the right upper or right lower 
extremity, the Board concludes that a higher rate of SMC on 
the basis of regular need for aid and attendance of another 
person is not warranted.  38 U.S.C.A. § 1114 (l),(o),(r)(1) 
(West 1991); 38 C.F.R. §§ 3.350, 3.352(a) (1998).

In concluding that entitlement to the criteria for additional 
SMC based on the veteran's need for aid and attendance (or 
"aid and attendance twice) are not met, the concerns of the 
Court and the Office of General Counsel with regard to the 
proper evaluation of the evidence of record, to include the 
reports from the 1994 VA examination conducted by Dr. 
Lakusiewicz and the opinions by Dr. Spades, suggesting that 
the veteran is so disabled as to require the aid and 
attendance of others have been considered.  This evidence of 
record suggesting that the veteran is so disabled as to 
necessitate the regular assistance of others is not disputed 
by the Board.  However, as neither the reports from the 1994 
examination conducted by Dr. Lakusiewicz, medical opinions of 
Dr. Spades or any other evidence of record suggest that when 
the disability associated with the right upper and lower 
extremity is excluded from consideration, the criteria for 
additional SMC under the pertinent provisions of 38 U.S.C.A. 
§ 1114 and 38 C.F.R. § 3.350 discussed above are met, the 
Board must deny entitlement to the sought.     

Entitlement to Additional SMC to a Veteran Based on his 
Spouse's Need for Regular Aid and Attendance.

The law allows for additional compensation of a service 
connected veteran whose disability is rated at not less than 
30 percent, if his spouse is "helpless or blind, or so nearly 
helpless or blind as to need or require the aid and 
attendance of another person." 38 U.S.C.A. §§ 1114, 1115.  
Regulatory provisions codified at 38 C.F.R. § 3.351(a)(2), 
state that increased compensation is payable to a veteran by 
reason of the veteran's spouse being in need of aid and 
attendance.

Under 38 C.F.R. § 3.351(b)(1), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person, 
and that the criteria set forth in paragraph (c) of this 
section are to be applied in determining whether such need 
exists.

38 C.F.R. § 3.351(c) provides that the veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she: (1) Is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) Is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
Establishes a factual need for aid and attendance under the 
criteria set forth in § 3.352(a).

38 C.F.R. § 3.352(a) reads as follows:

Basic criteria for regular aid and attendance and permanently 
bedridden.  The following will be accorded consideration in 
determining the need for regular aid and attendance (§ 
3.351(c)(3): inability of claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice. It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimants 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.

In this case, the veteran contends that his wife is so 
disabled that she requires the aid and attendance of another 
person.  Testimony to this effect was presented at the 
December 1997 hearing, at which time it was contended that 
the veteran's wife suffers from cardiovascular disorders, an 
ulcer, and other disabilities, and that she requires the use 
of an oxygen tank in her home.  While it was contended that 
she needed the assistance of others to perform strenuous 
tasks, the veteran's wife testified that she was able to 
prepare simple meals and accomplish routine chores.  Clinical 
evidence of record confirms this testimony to the extent that 
it demonstrated that the veteran's wife suffers from several 
cardiovascular conditions, to include congestive heart 
failure, atrial fibrillation, and angina pectoris.  
Additional disabilities suffered by the veteran's wife 
include acute and chronic respiratory failure, chronic 
obstructive pulmonary disease, hypothyroidism and a seizure 
disorder.  The record reflects recent inpatient treatment for 
cardiovascular and respiratory symptomatology in February 
1999.  

Contradicting the contentions and testimony with regard to 
the claimed dependence of the veteran's wife on the 
assistance of others are the reports from a September 1996 VA 
examination conducted to determine whether the veteran's wife 
was "housebound" or required the permanent regular aid and 
attendance of others.  This examination revealed no 
restriction in he ability of the veteran's wife to use her 
upper extremities, to include her grip, fine movements and 
ability for self feeding, nor were any restrictions noted in 
the lower extremities.  It was indicated at that time that 
she could walk and tend to the needs of nature without the 
assistance of others, keep herself ordinarily clean, and 
protect herself from hazards or danger.  She was said to not 
be bedridden and to be able to dress and undress herself.  It 
was indicated that daily skilled services were not required.  

While the Board acknowledges that the veteran's wife's 
disability may have deteriorated since the September 1996 VA 
examination and it has considered the contention of the 
veteran's attorney that her disabilities preclude here from 
being able to attend a VA examination scheduled for her 
recently by the RO, this issue, as an "original compensation 
claim," must be evaluated on the evidence that is of record.  
38 C.F.R. § 3.665(b) (1998).  Thus, as the evidence that is 
of record indicates that the veteran's wife can dress herself 
without help, she can bathe herself without help, she can go 
to the bathroom without help, and she can eat without help, 
the criteria for the benefits sought are not met.  The 
inability to perform household chores such as cooking, 
cleaning and washing is not sufficient to indicate that a 
person is in need of regular aid and attendance of another 
person, and the testimony of the veteran's wife in this 
regard suggests that she nonetheless can perform simple tasks 
in her home.  In addition, by her own testimony, she is 
living in her own home rather than a nursing home, and there 
is no evidence or testimony suggesting that the veteran's 
wife is blind or that she has any particularly severe visual 
impairment which would make her dependent on others for her 
physical safety.  

In addition, the record also contains a March 1999 evaluation 
of the appellant's spouse by a private physician.  It is 
noted that the examiner, in response to yes and no questions 
on the form reported that the spouse could walk unaided, feed 
herself, bathe and keep clean without assistance, and care 
for the needs of nature.  She was not confined to a bed, was 
not blind, and could sit up.  She was able to travel short 
distances, she did not require nursing home care, and she did 
not have other disorders that would require aid and 
attendance of another.  It was indicated that she could not 
leave her home without assistance, although no additional 
rationale was provided.  Congestive heart failure, atrial 
fibrillation, arteriosclerotic heart disease, seizures, 
gastrointestinal pathology, pulmonary pathology, and 
depression were among the recorded diagnoses.

It is noted that the most recent findings are essentially 
consistent with the VA examination findings.  While the 
appellant's spouse does have multiple and severe medical 
disorders, it is not shown that she is so disabled as to need 
the regular aid and attendance of another person as 
envisioned by the aforementioned criteria.  She no doubt has 
periods of exacerbation, and has required hospitalization, 
but does not demonstrate the regular need for assistance as 
provided by the benefit requested.  Accordingly, the Board 
concludes that the criteria for the benefit sought as listed 
at 38 C.F.R. §§ 3.351 and 3.352 are not met.  

ORDER

Entitlement to additional special monthly compensation based 
on the need for regular aid and attendance is denied.  

Entitlement to additional special monthly compensation to a 
veteran based on his spouse's need for regular aid and 
attendance is denied.    

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

